John W. SANDERS, Perry L. Bridges, et al., Plaintiffs-Appellants,

                                                      v.
 DOOLY COUNTY, GA, Terrell Hudson, in his official capacity as member of Dooly County Board of
Commissioners, et al., Defendants-Appellees,

              Dooly Co. NAACP, James L. Taylor, et al., Interveners-Defendants-Appellees.

                                               No. 00-12850.
                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                              March 29, 2001.
Appeal from the United States District Court for the Middle District of Georgia. (No. 98-00412-CV-2-DF-5),
Duross Fitzpatrick, Chief Judge.

Before BLACK, RONEY and COX, Circuit Judges.
        PER CURIAM:
        The plaintiffs, five voters in Dooly County, Georgia, sued county officials, claiming that a districting

plan, shared by the county commission and the board of education and effectuated by consent decree, contains

racially gerrymandered districts that violate the equal-protection principles announced in Shaw v. Reno, 509

U.S. 630, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993), and elaborated in Miller v. Johnson, 515 U.S. 900, 115

S.Ct. 2475, 132 L.Ed.2d 762 (1995), and many cases since. The district court granted the defendants
summary judgment on laches grounds. According to the court, the plaintiffs' waiting until November 1998

to file suit—over six years after the first use of the plan and five years after Shaw v. Reno issued—was an

inexcusable delay. This delay prejudiced the defendants and citizens of Dooly County, the court concluded,
in two principal ways: (1) redistricting late in the decade would lead to back-to-back redistrictings (the
court-ordered one and the one using new census data) that would confuse voters and be unnecessarily costly

to the County; and (2) the census data available to redistrict now are over ten years old and thus unreliable.

The plaintiffs appeal.

         Before reaching the merits of the appeal, we discharge our duty to examine the district court's

jurisdiction, here questionable because two of the plaintiffs lack standing. See Wilson v. Minor, 220 F.3d

1297, 1303 n. 11 (11th Cir.2000). Beginning with Louisiana v. Hays, the Supreme Court has limited standing

on this kind of equal-protection claim to residents of the challenged district. 515 U.S. 737, 738, 115 S.Ct.
2431, 2433, 132 L.Ed.2d 635 (1995). The plaintiffs do live in the districts they challenge, but since the
district court entered its judgment, the Supreme Court has further trimmed the number of proper Shaw

plaintiffs by holding that the residents of intentionally racially gerrymandered districts have suffered no

cognizable harm if the districts are not the ones the districting plan originally set out to create, even if those

gerrymandered districts are indispensable to the racially motivated plan. See Sinkfield v. Kelley, --- U.S. ----,

121 S.Ct. 446, 447, 148 L.Ed.2d 329 (2000) (plaintiffs lacked standing because they did not live in the

supermajority-minority districts of a max-black plan), vacating for lack of standing Kelley v. Bennett, 96

F.Supp.2d 1301, 1312-20 (M.D.Ala.2000) (finding after trial that intentional race-motivated gerrymandering
produced some of the majority-majority districts challenged by plaintiffs who lived in them). The plaintiffs

allege that the plan set out to create three majority-black districts. Taking that allegation as true (because

standing did not come up below, the plaintiffs have had no opportunity to present evidence), it means that

the plaintiffs who live in majority-white Districts 2 and 3, George C. Griggs and John W. Sanders, have
suffered no cognizable harm from the alleged gerrymandering of their districts. The district court therefore

lacked jurisdiction over their claims, for want of standing.

         Turning to the merits, we conclude that the district court did not abuse its discretion in deeming the

claims seeking injunctive relief to be laches-barred for the reasons that we described above. Cf. Fouts v.

Harris, 88 F.Supp.2d 1351, 1353 (S.D.Fla.1999) (relying on similar laches reasoning to dismiss Shaw

claims), aff'd sub nom. Chandler v. Harris, 529 U.S. 1084, 120 S.Ct. 1716, 146 L.Ed.2d 639 (2000). But

we do think that the district court overstepped its discretion in judging the claims for declaratory relief to be
similarly barred, because the third element of a laches defense—prejudice to the defendants from the

unexcused delay—is missing. See AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir.1986) (listing

elements). None of the grounds for prejudice that the district court relied on applies to the plaintiffs' claims

for a declaration that the 1992 plan violates the Equal Protection Clause. There is no risk of confusion from

a redistricting, obviously; no burden to the county to redistrict; and no use of out-of-date census data. An
effect of a grant of such declaratory relief could be to prevent the Attorney General from using the 1993

consent-decree plan as a baseline for retrogression analysis in the post-2000 census round of preclearance
proceedings under § 5 of the Voting Rights Act,12 but that effect is no more prejudicial to the defendants now

    1
     42 U.S.C. § 1973c.
    2
     See Abrams v. Johnson, 521 U.S. 74, 96, 117 S.Ct. 1925, 1938, 138 L.Ed.2d 285 (1997) (plan
declared unconstitutional under Shaw may not serve as retrogression baseline); Office of the Assistant
Attorney General, Civil Rights Division, Guidance Concerning Redistricting and Retrogression Under
than it would have been in 1993.

        For the foregoing reasons, we (1) vacate the judgments against plaintiffs Griggs and Sanders; (2)

affirm the summary judgment against the remaining plaintiffs on their claims for injunctive relief; (3) reverse
the grant of summary judgment against the remaining plaintiffs on their claims for declaratory relief; and (4)

remand for further proceedings and with instructions to dismiss Griggs's and Sanders's claims for want of

jurisdiction.

        VACATED IN PART; AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH
INSTRUCTIONS IN PART.




Section 5 of the Voting Rights Act, 42 U.S.C.1973c, 66 Fed. Reg. 5412, 5413 (January 18, 2001)
("Absent ... a finding of unconstitutionality under Shaw by a federal court, the last legally enforceable
plan will serve as benchmark for Section 5 review."); see also 28 C.F.R. § 51.54(b)(1)(retrogression
comparison under § 5 is with the last "legally enforceable" practice when existing practice is not "in
effect" and otherwise unenforceable under § 5).